Citation Nr: 0612842	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

The issue of a lower back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Medical evidence shows that the range of motion of the 
veteran's left shoulder is limited by pain to shoulder level. 


CONCLUSION OF LAW

Criteria for a 20 percent rating for tendonitis of the left 
shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DC) 
5024, 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The right-handed veteran is currently rated at 10 percent for 
tendonitis of the left shoulder under 38 C.F.R. § 4.71a, DC 
5024-5203.  Diseases rated under Diagnostic Code 5024 will be 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  Under Diagnostic Code 5203, a 10 
percent rating is assigned when there is malunion of either 
the clavicle or scapula, or nonunion of either the clavicle 
or scapula without loose movement.  A 20 percent rating is 
assigned when there is either nonunion of the clavicle or 
scapula with loose movement, or where the clavicle or scapula 
is dislocated.

Under 38 C.F.R. § 4.71a, DC 5201, a 20 percent rating is 
assigned for limitation of motion of the nondominant arm at 
either shoulder level or midway between the side and shoulder 
level; while a 30 percent rating is assigned if the range of 
motion of the nondominant arm is only to 25 degrees from the 
side.
 
At a VA examination in April 2004, the examiner indicated 
that there was some tenderness in the left shoulder on 
palpation, but there was no weakness about the left shoulder 
girdle.  Abduction and forward elevation of the veteran's 
left shoulder were limited by pain to 100 degrees, and the 
veteran had 70 degrees of external and internal rotation.  
The examiner noted that repetitive motion of the veteran's 
shoulder did not alter the range of motion, accentuate pain, 
or produce muscle weakness.

X-rays of the left shoulder from April 2004 showed spurs and 
bony erosions involving the AC joint, and the radiologist 
noted mild degenerative changes in the AC joint.  

The veteran testified that repetitive motion did cause 
additional pain in his left shoulder.  He also testified that 
his last non-VA shoulder treatment was around 2002.  
Nevertheless, a review of the veteran's private and VA 
treatment records fails to show a left shoulder disability 
that is more severe than what was shown by the VA examination 
and X-rays in April 2004.

While no evidence of either malunion or nonunion of the 
clavicle or scapula has been presented, the VA examination 
revealed limitation of motion of the veteran's shoulder.  The 
VA examiner noted that the range of motion of the veteran's 
left shoulder in terms of either abduction or forward 
elevation was 100 degrees, and the veteran indicated that he 
had additional pain with repetitive motion of the shoulder, 
which further diminished his range of motion.  As such, the 
range of motion of the veteran's left shoulder appears to be 
approximately limited to shoulder level (as shoulder level is 
not defined by a specific range of motion).  Accordingly, a 
20 percent rating is assigned for limitation of motion of the 
veteran's left shoulder.  However, even with additional 
limitation caused by repetitive motion, the evidence of 
record fails to show that the range of motion of the 
veteran's shoulder is limited to 25 degrees from his side, 
and therefore a rating in excess of 20 percent is not 
available.   

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in March and April 2004.  By these, and by previous 
letters, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his shoulder disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  The veteran was not informed of the type of 
evidence necessary to establish an effective date for an 
increased rating.  However, despite the inadequate notice 
provided on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In that regard, as 
the Board has granted an increased rating for the left 
shoulder condition and concluded that the evidence is against 
any higher schedular rating, this will require additional RO 
review to establish the effective date and any question as to 
the effective date to be assigned is moot.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

ORDER

A 20 percent rating for tendonitis of the left shoulder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran is service-connected for lumbar spondylosis; and 
in 2004 he was diagnosed with ankylosing spondylitis.  A 
medical opinion was obtained in August 2004 which concluded 
that it was less likely than not that the veteran's 
ankylosing spondylitis was caused by his time in service.  

Examinations of the veteran were conducted in April and July 
2004; however, while it was determined that the veteran's 
ankylosing spondylitis was not caused by service, no opinion 
has been rendered differentiating the symptoms caused by the 
veteran's service-connected spondylosis from those symptoms 
caused by the nonservice-connected spondylitis.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination to determine the 
severity of his service-connected back 
disability.  The examiner should be 
specifically asked to distinguish any 
symptoms caused by the service-
connected lumbar spondylosis from those 
symptoms caused by the nonservice-
connected ankylosing spondylitis.  If 
it is impossible to distinguish the 
symptoms, the examiner must so state. 

2.  Thereafter, the record should be 
reviewed and the veteran's claim for 
increase re-adjudicated.  If it remains 
denied, he and his representative 
should be provided a supplemental 
statement of the case, after which the 
case should be returned to the Board 
for its consideration.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


